DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 7 and claim 9, line 13 recite “wherein R2 is a linear or aromatic chain …” It is not clear what Applicant intends as an “aromatic chain,” because aromatic moieties are by definition cyclic. 
Claim 3 depends from claim 2 and recites “wherein the modified hyaluronic acid is selected from the group comprising ethyl ester, benzyl ester, formyl, lauroyl (C12), palmitoyl 
Because (A), (B) and (C) are stand-alone options in claims 2 and 9, the examiner would further suggest including the definition of R2 in section (A) as well as section (C). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 7 and 9  of copending Application No. 17/270,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
Reference claim 2 is drawn to a chloramide of HA wherein the substitution degree by chlorine is 50% to 100%, further comprising the same modifications recited in instant claim 2. This claim anticipates instant claims 1, 2 and 12. It would be within the scope of the artisan to 
Reference claim 4 is drawn to a chloramide of HA wherein the substitution degree by chlorine is 50% to 100% wherein the molecular weight is 5 to 500 kg/mol. This claim anticipates instant claims 1-4. It is noted that claims 2 and 3 are limiting only to the extent that they limit what modified HA can be used. 
Reference claim 7 is drawn to a chloramide of HA wherein the substitution degree by chlorine is 50% to 100% that is further modified wherein the product is in combination with an additive (up to 90%), such as water, sodium chloride, etc. This claim anticipates claims 1, 2 and 12. The recited range of “up to 90%” comprises substantial overlap with the recited range of 10% to 99%, and both products are recited as antimicrobial ones, so it would be within the scope of the artisan to optimize the amount of the additive to arrive at the product recited in instant claims 9, 10 and 13.   
Reference claim 9 is drawn to a chloramide of HA wherein the substitution degree by chlorine is 50% to 100% in the form of a solid substrate composed of two or more layers wherein the chloramide, calculated in terms of the dry matter is within the range of from 10 to 90%. The claim is silent regarding an additional component, but if the maximum amount of the chloramide is 90%, there must be an additional component. It would be within the scope of the artisan to provide an additional component, such as water, for example to prepare a product such as a film and arrive at the product of instant claim 11. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although this is a provisional rejection, even if other rejections are overcome before allowance of ‘617, a terminal disclaimer will still be required because the applications have the same filing date. Please see MPEP 1490(VI)(D). 

Allowable Subject Matter
Claims 5-8 are allowed. Claims 2, 3 and 9 are subject to rejection under 35 U.S.C. 112, and claims 1-4 and 9-13 are subject to non-statutory double patenting. Otherwise, these claims are found to be free of the art. The following is a statement of reasons for the indication of allowable subject matter: 
Akeel et al (Free Rad. Biol. Med., 2013) teaches that the treatment of HA with HOCl resulting in the production of an HA chloramide product. See page 74 “Hyaluronan.” It is noted that the passage states that a 100% reaction is measured. However, given the difference in HA and HOCl concentrations, 10 mM and 1mM, respectively, this appears to be 100% consumption of the HOCl. This is confirmed by the observation that “approximately 1 of 10 N(H)-acetyl residues would be substituted [by Cl].” See page 82, 2nd paragraph under “Fragmentation yields.” This is in agreement with Rees et al (JACS, 2003). This reference discloses a similar experiment resulting in 29% substitution. See page 13721 at 2nd paragraph under “Results.” These references are both concerned with investigating inflammatory processes in vivo and provide no independent utility for the HA chloramide and thus, no motivation to vary (increase) the Cl substitution. 
 Heller (WO 2008/094664) teaches the preparation of a variety of N-chloro amines for the treatment of pain. See page 2, last paragraph. The reference teaches both small molecules and polymers. One of the suggested polymers is N-chlorinated deacetylated hyaluronic acid. See page 16 under “Chlorinated Amine Polymers.” The fact that the reference expressly suggests deacetylated HA rather than HA, per se, would appear to be a teaching away from the latter. 
      
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623